THE COURT
This is an application for admission to bail pending an appeal from petitioner’s conviction on charges of forgery and grand theft.
The two informations 'filed against petitioner were amended to charge that he had previously been convicted of the crimes of arson in 1932, larceny and larceny by bailee in 1941, and grand theft in 1949, and had served a term of imprisonment for each prior conviction.
The jury which found petitioner guilty as charged in each of the two informations also found the allegations of each previous conviction to be true.
An application made in the trial court for admission to bail was denied.
On April 16, 1954, petitioner filed in this court a petition for a writ of habeas corpus by which he sought release on bail pending appeal. The petition for a writ of habeas corpus was predicated on substantially the same grounds advanced in the application now before us. The petition was denied by Division Two of this court. We are in accord with the conclusion reached by Division Two that the trial court did not abuse the discretion vested in it when bail pending appeal was denied.
The application is therefore denied.